 WEISMAN NOVELTY COMPANY173privilege notwithstanding that there was not one shred of credible testimony that herpast performance was anything but highly satisfactory.My ultimate conclusion is buttressed by Respondent's belated attempt to justifyits selection of Smith for termination on the alleged ground,firstadvanced in its un-verified statement in support of the motion to vacate the Board's order of January 5,1959, and later urged upon the court of appeals that Smith was an"extra."No evi-dence to support such a contention was offered at either the original or reopenedhearing.Indeed,Respondent's own witness, Chester J. Malin, general personnelmanager for the entire chain, when questioned at the original heai ing as to how Smithwas classified on the books of the Company,testified not that she was an"extra," butthat she was classified as "checker and steno to the grocery manager."Concerning her status,Malin testified that Smith came to work for Respondent inApril 1951 as a checker,took a leave of absence due to illness for a month or so inJanuary 1953, was "terminated because of pregnancy"in August 1954,and came backin February 1955, and worked 20 weeks part time andfull time thereafter,although5 weeks in 1956 she worked[an undisclosed number but] less than 40 hours a week;during 1957, from January 1 until April 18, . .. she worked full time."Based onthat 6-year record,as supplied by its own witness, and which testimony it chose notto supplement at the reopened hearing though requesting an opportunity to do so, Re-spondent was not justified in representing to the Board,and to the court,that Smithwas an"extra," the implication clearly being that she was in that status when she wasselected for termination .4If the order of remand herein for the purpose of taking the proffered testimony wasoccasioned by the need to consider what effect that testimony might have on theremedy of reinstatement with backpay which I originally recommended on Novem-ber 28,1958,I find nothing in Melchior's testimony which causes me to change thatremedy.Thus, even if it be assumed,arguendo,that Respondent completely discon-tinued the 91st Street food division on January 31,1959,thereby making it impossiblefor Respondent to reinstate Smith to"her former position,"that contingency wasprovided for by the remainder of my recommended remedy-that she be reinstated to"a substantially equivalent position." 5In an organization of Respondent's size, em-ployingapproximately 6,000 permanent employees,more than half of whom are en-gaged in sales or clerical work,that task should not be impossible or difficult ofperformance.CONCLUSIONS AND RECOMMENDATIONSI discern no reason to alter the findings,conclusions of law,remedy,and recom-mendations contained in my Intermediate Report and hereby readopt the same. 'Itis further recommended that,unless on or before 20 days from receipt of this Supple-mental Intermediate Report by Respondent,the said Respondent notify the RegionalDirector of the Thirteenth Region that it will comply with the recommendations con-tained in my Intermediate Report,the National Labor Relations Board issue an orderrequiring Respondent to take the action aforesaid.' In this connection,it should also be noted that Respondent's own witnesses testifiedthatonly 5-year employeeswho are laid off are referred to the central office for assign-ment elsewhere,a referral which Edwards, the store's personnel manager,testified shemade with respect to Smith.' See footnote 12 in my Intermediate Report.David Weisman t/a Weisman Novelty CompanyandUnited Re-tail and Wholesale Employees Union Local 115, InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen andHelpers of America,Independent.Case No. 4-CA-2338. Janu-ary 10, 1962DECISION AND ORDEROn October 12, 1961, TrialExaminer HoraceA. Ruckelissued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair labor135 NLRB No.21. 174DECISIONS OF NATIONAL LABOR RELATIONS BOARDpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the Intermediate Reportattached hereto.The Trial Examiner also found that the Respondenthad not engaged in certain other unfair labor practices as alleged inthe complaint, and recommended that these particular allegations bedismissed.Thereafter, the Charging Party filed exceptions to theIntermediate Report with a supporting brief.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Rodgers and Fanning].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record in thiscase,and hereby adopts the findings,' conclusions, and recommenda-tions of the Trial Examiner.2ORDERUpon the entire record in the case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, David Weismant/aWeisman Novelty Company, Philadelphia, Pennsylvania, itsofficers, agents, successors, and assigns, shall :1.Cease and desist from :(a) Interrogating employees concerning their membership in, oractivities in behalf of, United Retail and Wholesale Employees UnionLocal 115, International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, Independent, or any otherlabor organization, in a mariner constituting interference, restraint, orcoercion in violation of Section 8 (a) (1) of the Act.(b)Promising benefits to employees if they repudiate United Retailand Wholesale Employees Union Local 115, International Brother-hood of Teamsters, Chauffeurs, Warehousemen and Helpers of Amer-IThe Trial Examiner found,and we agree,that Respondent violated Section 8(a) (1) ofthe Act,interaha, by promising its employees paid holidays if they repudiated the UnionAlthough the Respondent thereafter actually fulfilled that promise by paying its employeesfor the Memorial Day holiday,the Trial Examiner found no violation of that section inthis connection on the ground that the Union did not represent a majority of the em-ployees at the time the holiday payment was made.Regardless of whether the Unionrepresented a majority of the employees,the grant of the holiday interfered with theirfreedom to select or reject a bargaining representative.Accordingly,contrary to theTrial Examiner,we find that Respondent violated Section 8(a) (1) by this conduct andwe shall fashion our Order to remedy it2 Chairman McCulloch agrees with the dismissal of the refusal-to-bargain allegation inthe complaint,but in so doing he relies only on the fact that,as found by the TrialExaminer, the Union did not represent a majority of employees in the appropriate unit atthe time it requested recognition.The Chairman does not rely on the Trial Examiner'salternative ground for dismissing this allegation,i.e.,Respondent in good faith doubtedtheUnion'smajority, in view of the Respondent'sunfair labor practices committedimmediately after he had received the Union's request for recognition. WEISMAN NOVELTY COMPANY175ica, Independent, and granting paid holidays to employees to dis-courage adherence to said labor organization.(c) In any like or related manner interfering with, restraining,or coercing its employees in the exercise of their right to self-organization, to form, join, or assist the above-named Union, or anyother labor organization, to bargain collectively through representa-tives of their own choosing, or to engage in other concerted activitiesfor the purpose of collective bargaining or other mutual aid or pro-tection, or to refrain from any or all such activities, except to theextent that such light may be affected by an agreement requiringmembership in a labor organization as a condition of employment, asauthorized in Section 8(a) (3) of the Act, as modified by the Labor-Management Reporting and Disclosure Act of 1959.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Post at its place of business in Philadelphia, Pennsylvania,copies of the notice attached hereto marked "Appendix A." 3 Copiesof such notice, to be furnished by the Regional Director for the FourthRegion, shall, after being duly signed by an authorized representa-tive, be posted by Respondent immediately upon receipt thereof, andbe maintained by it for a period of 60 consecutive days thereafter, inconspicuous places, including all places where notices to employeesare customarily posted.Reasonable steps shall be taken by Respond-ent to insure that said notices are not altered, defaced, or coveredby any other material.(b)Notify the Regional Director for the Fourth Region, in writ-ing, within 10 days from the date of this Order, what steps the Re-spondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint, insofar as it alleges thatMelvin Gore, Margie Diggs, and Gwendolyn Brown were dischargedin violation of Section 8(a) (3) and (1) of the Act, and insofar as italleges that Respondent refused to bargain with the Union in viola-tion of Section 8(a) (5) of the Act, be, and it hereby is, dismissed.'In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order "APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT interrogate employees concerning their member-ship in, or activities on behalf of, United Retail and Wholesale 176DECISIONS OF NATIONAL LABOR RELATIONS BOARDEmployeesUnion Local 115, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers of America,Independent, or any other labor organization, in a manner consti-tuting interference, restraint, or coercion in violation of Section8(a) (1) of the Act.WE WILL NOT promise benefits to employees if they repudiatethe above-named union, or grant employees paid holidays todiscourage adherence to above-mentioned labor organization.WE WILL NOT in any like or related manner interfere with, re-strain, or coerce employees in the exercise of their right to self-organization, to form, join, or assist the above-named Union, orany other labor organization, to bargain collectively throughrepresentatives of their own choosing, or to engage in other con-certed activities for the purpose of collective bargaining or othermutual aid or protection, or to refrain from any or all such activi-ties, except to the extent that such right may be affected by anagreement requiring membership in a labor organization as acondition of employment, as authorized in Section 8(a) (3) ofthe Act, as modified by the Labor-Management Reporting andDisclosure Act of 1959.DAVID WEISMAN t/a WEISMAN NOVELTY COMPANY,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORTSTATEMENT OF THE CASEUpon an amended charge filed on May 17, 1961,by United Retail and WholesaleEmployees Union Local 115, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America,Independent,herein called the Union, theGeneral Counsel filed a complaint dated June 30, 1961,against David Weisman t/aWeisman NoveltyCompany, herein called Respondent.The complaint,as amendedat the hearing, alleges violation of Section 8(a)(1), (3),and (5) and Section 2(6)and (7)of the National Labor Relations Act, as amended.It charges that Re-spondent interfered with,restrained,and coerceditsemployees by interrogatingthem respecting their union activities, promised them certain benefits if they re-frained therefrom,threatened them with layoff because of these activities,on aboutApril 27, 1961,dischargedMelvin Gore,Margie Diggs, and Gwendolyn Brown be-cause of their umon affiliations,and on or about the same date refused to bargainwith the Union as the bargaining representative of Respondent's employees in anappropriate unit.Respondent filed an answer denying that it had engaged in any unfair laborpractices.Upon due notice,Horace A. Ruckel,the duly designated Trial Examiner, con-ducted a hearing at Philadelphia,Pennsylvania,from August 14 to 18,1961.Allpartieswere represented by counsel and were afforded full opportunity to adduceevidence,to examine and cross-examine witnesses, and to file briefs.Respondentsubmitted a brief which I have carefully considered. WEISMAN NOVELTY COMPANY177Upon the entire record, and from my observations of the witnesses,Imake thefollowing:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTDavid Weismanisanindividual proprietordoing business under the name ofWeisman Novelty Company, and maintains his sole place of business in Philadel-phia, Pennsylvania, where he engages in the manufactureand sale ofplay hats, pen-nants,and kindred novelty items.During the year previous to the issuance of thecomplaint, Respondent manufactured, sold, and delivered products valued in excessof $50,000, of which products valued in excess of that amount were shipped fromits plant to customers located outside the State of Pennsylvania.During the sameperiod Respondent purchased and delivered to its plant products valued in excess of$50,000, of which productsin excessof that amount were transported directly fromStates of the United States other than the State of Pennsylvania.No issue of juris-diction israised.H. THE LABOR ORGANIZATION INVOLVEDUnited Retail and Wholesale Employees Union Local 115, International `Brother-hood of Teamsters, Chauffeurs, Warehousemen and Helpers of America, Inde-pendent, is a labor organization within the meaning of the Act, and admits employeesof Respondent to membership.III.THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundRespondent intermittently employs from 10 to 20 employees, all of whom areunskilled or semiskilled labor.As a whole, when hired, they work for comparativelyshort periods of time, are laid off, and are frequently rehired if they are availableand if their work has been satisfactory.Respondent groups them into three cate-gories of "regular," "seasonal," and "casual."Regular employees are those whoremain employed past the busy season; the seasonalones arethose who are laid offbut, because of satisfactory performance, have a reasonable expectation of being re-hired when work picks up again (unlessthey have obtained jobs elsewhere); andcasual workers are those who as a rule have not previously been in Respondent'semploy and whom Respondent hires from the rolls of the Pennsylvania EmploymentService when a rush work order is received. The employees of whatever categoryare paid the minimum wage of $1 and hour with the exception of Sarah Turan, whosesupervisory status is in dispute.Turan receives $1.50 an hour, and two others, LesterJarrett and Terrence Peterson, in the regular category receive $1.15 an hour.Themost complicated machine used by Respondent is an ordinary sewing machine.B. The alleged discriminatory dischargesGwendolyn Brown:Brown was hired from the rolls of the Pennsylvania Employ-ment Service on April 21, 1961.Her work was that of putting hatbands on hatsand using a riveting machine to fasten miniature guns on the bands-the final deco-ration on a Confederate cap. She signed a union authorization card on April 24upon the solicitation of Lester Jarrett, who, along with Terrence Peterson, was oneof the employees most active in organizing for the Union.'There is no showingthat her interest in the Union came to the attention of Respondent.On 1 of the 4days Brown worked she was twice criticized by Sarah Turan, her supervisor, for1 Jarrett, aregularemployee, was hired in early April, Joined the Union on April 17,and was laid off on May 3for reasonsnot alleged to have been discriminatory.Hisactivity in the Union was known to Respondent.Peterson was a regular employee of3 or 4 years' standing who also was laid off and rehired from time to timeHe was lastemployed in early April 1961 and was laid off on May 1. His separation is not alleged tohave been discriminatory.He signed a union card on April 15.His union activity wasknown to Respondent.Employee Leach was another regular employee.He had beenemployed 8 months, signed a union card on April 14, and was laid off or discharged onMay 3. Unlike Jarrett and Peterson, it does not appear that his interest in the Unionwas known to Respondent. Like them, his name does not appear in the complaint.634449-62-vol. 135-13 178DECISIONS OF NATIONAL LABOR RELATIONS BOARDpoor work.On the second or third day of her employment the riveting machinebroke down and she attempted to fix it, although she had previously been told byLucilleDawson, -a regular employee (having worked since February 1960), not toattempt to repair it but to call her if it went out of production.Dawson twice wenttoWeisman to complain of Brown's work and each time told him she could not getalong with her, and would quit if Brown continued to work.At noon on April 27,Brown, having worked 41/2 days, was discharged along with Margie Diggs.Margie, Diggs:Diggs was hired on April 26 from the rolls of the PennsylvaniaEmployment Service.She stuffed paper in novelty hats. She started to work at8 a.m., having signed a union card a half hour previously as she came into the plant.There is no evidence that her interest in the Union became known to Respondent.She was -discharged at noon on April 27, along with Diggs, having worked 11/2days.She stated while testifying that she was twice told that her work was slowand then that it had improved.Melvin Gore:Gore also was referred to Respondent by the Pennsylvania Em-ployment Service.He started to work on Tuesday, April 25, spraying lacquer onpennants and wetting cardboard to insert in hats.He signed a union card the sameday.About 2 p.m. on April 27, after Gore had finished wetting cardboard, and afterhe had.worked 21h days, he told Weisman he had finished this task and Weisman-asked him if he had anything else to do.Gore said that he did not and Weismansaid that he might as well go home, and gave him his final paycheck. There is noevidence that Respondent knew that Gore was interested in the Union.Conclusions as to the DischargesOn the same day that Respondent terminated the employment of Brown, Diggs,and Gore, it also terminated that of Christine Crawford and Cecilia Brown, notnamed in the complaint.Crawford had been hired the previous day and CeciliaBrown apparently about the same time.Crawford signed a union card on the morn-ing of her discharge.Eliza Jones, also not named in the complaint, was dischargedon April 21. She had been hired on April 18, the same day that Brown was hired.All these employees were those most recently employed by Respondent.Respondent contends that it was moved to terminate five employees on April 27,1961, three of whom are named in the complaint, because of a serious financial condi-tion which was called to Weisman's attention on the morning of Thursday, April 27,by Sadie Katz, Respondent's bookkeeper, who came every Thursday to the plant togo over the books.Weisman depended on Katz to an unusual degree to keep track of his financialobligations and his bank balance, to pay the bills, and to draw up paychecks for theFriday payday.On Thursday, April 27, when she arrived at the plant, after ex-amining the checkbook balance and outstanding checks, she advised Weisman thatRespondent was overdrawn.The bankbook and the checkbook were examined atthe hearing and substantiated Katz' statement. She told Weisman that there wouldnot be enough money to pay employees hired since her last visit.Respondentthereupon laid off or discharged the five employees hired earlier that week and onehired the previous week, including Brown, Diggs, and Gore.Respondent contends that the unsatisfactory work of Brown, Diggs, and Gore wasa factor in selecting them.They were not only the last hired but, according toWeisman, the least efficient.The fact is that Respondent is a marginal operator,most of whose employees have an uncertain and short tenure of employment.Many of them are hired from the Pennsylvania Employment Service, as were thosenamed in the complaint, when some special order for pennants or like specialtiesis received or is in prospect.They are kept until the order is completed or until asmall inventory is built up, and then let go.They are paid the minimum wage.For example, Weisman hired Gore on a day-to-day basis, according to the former'scredited testimony, to help make up an order to be delivered a few days later for2,000 pennants to celebrate a doubleheader won by the Philadelphia baseball team.Brown and Diggs, according to Weisman, were hired to work on Union andConfederate hats with the object of laying up a small inventory of these items.In view of Respondent's employment practices, his precarious financial situationon April 27, 1961, and the fact that he kept two older employees who were knownto be the principal proponents of the Union, I conclude that the General Counselhas not met the burden imposed upon him of proving by a preponderance of thecredible evidence that the discharge or layoff of Brown, Diggs, and Gore was be-cause of their interest in the Union, and I so find. WEISMAN NOVELTY COMPANY179C. The alleged failure to bargain1.The appropriate unitThe complaint alleges, the answer admits, and I find that at all times materialherein all production and maintenance employees of Respondent,exclusive of alloffice clerical employees,guards, and supervisors,as defined in the Act, constitutea unit appropriate for the purpose of collective bargaining within the meaning ofSection 9(b) oftheAct.2.TheUnion's representation within the unitRespondent on April 27,1961,employed a complement of 20 production andmaintenance employees.2Of these, 10 were regular employees, 5 were temporaryor seasonal employees who had a reasonable expectation of being recalled regu-larly after their periodic layoffs, and 5, including the 3 named in the complaint,were casual employees hired for a brief period for particular rush jobs, with noreasonable expectation of being recalled after layoff.Of these 20 employees,10 regular and 5 seasonal employees should be included in the unit,and the 5 casualemployees excluded,leaving 15 employees who constitute an appropriate bargainingunit.The General Counsel introduced in evidence seven union authorization cardssigned by employees within this unit.I find that on April 27, 1961, the Union did not have a majorityof Respondent'semployees within the appropriate unit.3.The alleged refusal to bargain 3About 11 a.m. on September 27, John Morris,business manager for the Union,Robert Coleman,itsbusiness agent, and Ray Kuleszewisz,an organizer,called onWeisman in his office.Coleman was not called as a witness.Morris testified that,after introducing himself and the others,he told Weisman that the Union representeda majority of Respondent's production and maintenance employees,and demandedimmediate recognition of the Union and that Respondent bargain with it.He hada form of contract with him.Weisman asked how he could know that this was the"right union," whereupon Morris reached in his pocket and brought out a numberof membership cards with a rubber band around them and said that they were thecards which the employees had signed.Weisman asked if he couldsee hislawyer,Morris told him that he could,and the union representatives left.The testimonyof Kuleszewisz corroborates that ofMorris, except that he testified that afterWeisman said he was going to consult a lawyer he added that later he would get intouch with the Union, and that he may have asked to see the Union's cards.Kulesze-wisz could not recall definitely whether Morris had the package of cards in hishand or exhibited it to Weisman.Weisman testified Morris did not have any cards in his hand and that when heasked to be shown the cards Morris responded that he would "show him with apicket line."I creditWeisman's testimony on this point.Immediately upon the conclusion of the meeting Weisman tried to get in touchwith his attorney, Joseph Jaffe, on the telephone but was unable to reach him untilabout 3 p.m. Jaffe got Morris on the telephone and asked for an opportunity to lookinto the matter, to which Morris replied that a contract would have to be signed-by the following morning or the plant would be picketed. Jaffe and Weismanconferred that night, and I. Herbert Rothenberg, who represented Respondent at thehearing, was retained.Contact between Weisman and Rothenberg was establishedthe following day, April 28, and an employer's petition was filed the same day.Also on the same day, April 28, upon the opening of the plant, the Union placeda picket at the gate.There was no interruption of work as the result of the picket,or any interference with pickup and delivery.ConclusionsOn the basis of the foregoing facts, I do not find that Respondent refused to bar-gain with the Union. I find that Morris did not exhibit the Union's authorization2Excluding Turan, who I find to be a supervisor.8 Because of a possible uncertainty as to the composition of the appropriate unit andthe Union's representation therein, due to the nature of Respondent's business and itsemployment practices, I deem it well to consider the question of whether there was arefusal on the part of Respondent to bargain with the Union. 180DECISIONS OF NATIONAL LABOR RELATIONS BOARDcards to Weisman, though requested.I further find that there was a good-faithdoubt in his mind that the Union represented Respondent's employees.D. Interference,restraint,and coercionTerrence Peterson, whose activity in the Union, along with that of Lester Jarrett,has previously been mentioned,testified that on April 27, after representatives ofthe Union had called on Weisman, Weisman engaged him in a conversation duringwhich he asked Peterson if he and Jarrett had signed union cards, discussed the gen-eral working conditions including wages, and asked whether he and Jarrett woulddrop the Union if their own wages were raised.Weisman,according to Peterson,renewed the conversation later in the day.Peterson's testimony was corroboratedin part by Joseph Leach, who was working nearby and heard scraps of the con-versation.Jarrett testified thatWeisman had a similar conversation with himduring which Weisman told him that if he would forget about the Union and getother employees to do so Respondent would give him a raise in wages and wouldarrange for two paid holidays for the employees.Weisman,while testifying,admitted that he initiated discussions with Petersonand Jarrett concerning the Union, but denied the gist of the statements which theyattributed to him. I do not credit his denial. I find that by interrogating Petersonand Jarrett concerning the union activity of themselves and others, and by makingthe promises above related, Respondent interfered with, restrained, and coerced its=employees in the rights guaranteed by Section 7 thereby violating Section 8(a)(1),of the Act.About May 15 Respondent posted a notice stating that it would grant a paidholiday on Memorial Day, 1961. This announcement was later effectuated.As Ihave found above, the Union was not the representative of Respondent's employees.I do not find that the granting of the holiday in question had a discriminatory pur-pose or effect or that it constituted interference, restraint, and coercion in violationof Section 8 (a)( I) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring inconnection with the operations of Respondent described in section I, above, have aclose, intimate, and substantial relation to trade, traffic and commerce among theseveral States, and tend to lead to labor disputes burdening commerce and the freeflow thereof.V. THE REMEDYHaving found that Respondent has engaged in unfair labor practices, I will recom-mend that it cease and desist therefrom and take certain affirmative action designedto effectuate the policies of the Act.Upon the basis of the foregoing findings of fact, and upon the entire record in thecase,I make the following:CONCLUSIONS OF LAW1.Respondent is engaged in commerce within the meaning of Section 2(6) and(7) of the Act.2.United Retail andWholesale Employees Union Local 115, InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers of America,Independent, is a labor organization within the meaning of Section 2(5) of the Act.3.By interrogating employees concerning their union membership, and by promis-ing benefits to them if they renounced the Union, Respondent thereby interferedwith, restrained, and coerced its employees in the exercise of the rights guaranteedthem in Section 7 of the Act, in violation of Section 8(a) (1) thereof.4.The remaining allegations of the complaint setting forth facts and conduct inviolation of Section 8(a) (1) have not been established by a preponderance of theevidence.5.By discharging Melvin Gore, Margie Diggs, and Gwendolyn Brown, Respond-ent has not engaged in unfair labor practices in violation of Section 8(a) (3) and (1)of the Act.6.Respondent has not refused to bargain with the Union in violation of Section8(a)(5) and (1) of the Act.7.The aforesaid unfair labor practices are unfair labor practices within the mean-ing of Section 2(6) and (7) of the Act.[Recommendations omitted from publication.]